department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b individual c individual d business f individual g individual n business o state p city q date r date s dollar amount t date u number v number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47628k issue do you qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code no for the reasons stated below alternate issue do you qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code no for the reasons stated below facts you were incorporated in o on q you were organized as a mutual benefit corporation primarily for social and educational_purposes more specifically you limited your purposes as follows a b c d e to establish maintain and conduct a club for the social enjoyment pleasure and recreation of the members to encourage and promote interest in understanding the importance of the civil liberties enjoyed by all americans regardless of their creed ethnic religious or social heritage to further the education of its members regarding the historical background of the development and growth of civil liberties in the united_states to perpetuate the above purposes in the event of dissolution by distributing any and all assets to a successor organization or public charity to promote participation of its members in the processes of local state and federal legislative bodies you explained that members of the general_public often refer to you as n restaurant you further explained that n was a restaurant owned and operated by d a for profit owned in part by b and c n ceased to exist on r two days after you were formed you utilize the facility previously occupied by n you have entered into a lease agreement with d for_the_use_of the that facility and are obligated to pay rent to d in the amount of s dollars per month you are governed by two board members b and c b your president executed the lease agreement with d on your behalf and then subsequently executed an addendum letter cg catalog number 47628k to the lease agreement on behalf of d the addendum to the lease agreement with d on your behalf and executed both the lease and addendum thereto on behalf of d c your vice-president and treasurer executed you explained in your application and responses submitted to our requests for additional information that you conduct the following activities a you operate a dining room seven days a week from a m to p m at n where you sell various food items anyone paying your one dollar annual membership fee may purchase food at your restaurant from may until september the dining room is also open on the fourth friday of the month from p m to p m b you distribute newsletters to your members that include stories and anecdotes which are intended to educate your members about american history and their civil liberties c you make your dining room available to local not-for-profit groups twice a month without charge in addition the non-for-profit groups are not obligated to purchase food from your dining room further you donate ten percent of the income received on the night your facility is utilized by a not-for-profit group to the featured not-for-profit group d you conduct monthly meetings regarding civil liberties including lectures from local political candidates and college professors you have two classes of membership namely equity membership and social membership you defined equity membership as one who has contributed cash or other_property to the club other than dues or periodic assessments and have sic the right to elect the board_of directors you further explained that b and c are equity members in addition you explained that upon dissolution your assets would be first used to pay off any liabilities of the club and then to pay back the amount of contributions paid in by equity members remaining assets are then to be distributed to the membership at large you defined a social member as one who is current with annual dues and any other assessment and is entitled to participate in the social activities o f the club you explained that one becomes a member by paying one dollar annually in return the member receives a membership card membership is open to anyone at least eighteen years of age and interested in learning about civil liberties you encourage membership in by distributing copies of your newsletters membership is terminated when a member letter cg catalog number 47628k fails pay required annual dues you further explained that the number of your members changes daily your facility is v people at last count on t you had u members the maximum capacity of the newsletters submitted with your application indicated that you have been issued four citations from the city of p o for violations of a city ordinance which banned smoking in restaurants your response to our questions regarding the status of these citations was as follows the issues have been completely resolved the city of p rescinded or withdrew the citations the main issues involving the smoking ban ordinance were its coverage application and enforcement since then the city of p has banned smoking from all bars private clubs and businesses your newsletters include various quotes from early americans but primarily have information regarding your menu and the operation of your dining room and even solicit suggestions for new menu items your newsletters state that local officials encouraged groups supporting the smoking ban in your community to come to your club without joining as amember they instruct your members to be on the lookout for non- members who support the smoking ban and have not joined your club you stated that these persons would be trespassing and are not welcome at your club your newsletters also advertise the location of your club as n restaurant you are supported primarily by income received through the operation of your dining room you report this income in your application as income from unrelated business activities and have reported this income on tax form 990-t your expenses are mainly operational including salaries to f and g the daughter and son-in-law of b and c your equity members a review of past years also shows expenses for food and drink supplies employee wages advertising taxes and utilities comprising the majority of expenditures sec_501 law sec_1_501_c_7_-1 provides as follows a the exemption provided by sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities letter cg catalog number 47628k b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 uscs sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_588 1958_2_cb_265 held that a social_club that sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club’s facilities upon payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the internal_revenue_code income from the members was in reality income from the general_public the organization described in revrul_58_588 1958_2_cb_265 had two classes of membership namely active and associate members the active members controlled all business decisions of the organization and some of the active members were employees of the organization the ruling held that the organization was operated in the personal_interest of a few individuals that social features are not a material purpose of the club but are subordinate and merely incidental to the active furtherance of a predominant purpose to engage in the business of selling services for profit to an unlimited number of individuals termed associate members that associate membership is not a true membership but is merely a guise under which virtually unlimited numbers of individuals may utilize the club facilities and that income from associate members is in reality income from transactions with the general_public revrul_58_589 1958_2_cb_266 sets forth the criteria for determining whether an organization qualifies for tax-exempt status per internal_revenue_code sec_501 this revenue_ruling clearly states that an organization that makes its social and recreational facilities available for use by the general_public is engaged in a business and is not exempt under internal_revenue_code sec_501 further solicitation by advertisement of public patronage of a social club’s facilities will have an adverse effect on its tax exempt status commingling of the members must play a material part in the life of the organization in addition this ruling provides that a revrul_69_635 c b held that an organization was not exempt under sec_501 of the internal_revenue_code because the organization was designed to provide services to its members and there was no significant commingling of members letter cg catalog number 47628k public law provides that organizations exempt under sec_501 may receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status it is also intended that within this 35-percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non-profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members sec_501 law sec_1_501_c_4_-1 provides in pertinent part as follows a civic organizations-- in general a civic_league_or_organization may be exempt as an organization described in sec_501 uscs sec_501 if-- i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare-- i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization letter cg catalog number 47628k _ will qualify for exemption as a charitable_organization if charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 it falls within the definition of ii political or social activities the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_68_46 1968_1_cb_260 a war_veterans'_organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities application of c law not operated for pleasure recreation or other non-profit purpose an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated substantially for pleasure recreation or other nonprofitable purpose although your articles of incorporation indicate that you are organized for the purposes prescribed by sec_501 of the code your activities indicate that you are not substantially operated for these purposes rather you are formed primarily to operate a restaurant your primary activity is operating a dining room where anyone paying your one dollar annual membership dues can purchase food in the original financial data submitted with your application you included receipts from your dining room as unrelated_business_income and previously filed unrelated_business_income_tax returns for this income acknowledging that this income was not derived from an exempt activity further you were formed two days before n restaurant dissolved you are operated by the same people who owned n restaurant and these former owners are your equity members your newsletters advertise the location on your club as n restaurant in addition your newsletter describes your menu hours of operation and solicits menu suggestions from your patrons your newsletters further communicate information about citations issued to you by the city of p for violating a smoking ban and you encouraged your members to be on the lookout for people patronizing your dining room who may support the smoking ban you explained that the smoking ban citations have been resolved because the smoking ban now applies to all bars private clubs and businesses you explained that your initial issue with the smoking ban was its coverage based on these facts it appears that you have been formed to circumnavigate or avoid compliance with the original smoking ban ordinance issued by the city of p letter cg catalog number 47628k you explained that you solicit new members and thus patrons of your dining room by distributing copies of your newsletter according to sec_1_501_c_7_-1 and revrul_58_589 soliciting public patronage by advertisement or other means is prima facie evidence that a club is engaging in business and is not operated exclusively for pleasure recreation or social purposes because you solicit an unlimited number of members for your dining room by distributing newsletters you are not operated exclusively for pleasure recreation or social purposes regulation c -1 further provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 uscs sec_501 because you sell food to the general_public through your issuance of unlimited memberships you are not organized exclusively for pleasure recreation and other nonprofitable purposes as required by sec_1_501_c_7_-1 and sec_501 of the code transacting business with the general_public lack membership requirements similar to the organization described in revrul_58_588 you sell an unlimited amount of memberships demonstrated by the fact that your membership changes daily although you explained that potential members should be eighteen and have an interest in civil liberties anyone who pays your one dollar annual membership may join your club although your facility has the capacity to accommodate only v persons at a time you continue to add members daily at your last count your members exceeded people also similar to the organization described in revrul_58_588 you have two classes of members your two equity members make all of your decisions in addition like the organization described in revrul_58_588 you employ family members of the two equity members your social members do not exercise any control_over you and do not have a voice in the management of the club since the board_of directors is selected by the two equity members the only rights accorded social members are the rights to purchase food in the dining room and to participate in the few social activities you conduct because your members do not exercise control_over you you do not have a valid membership and are only conducting business with the general_public private interests of your equity members and their family as previously described you were formed two days prior to the dissolution of n and are operated by the former owners of n equity members b and c who make all of your business decisions upon your dissolution your assets after payment of debts will be used to pay back contributions made to you by your equity members further your letter cg catalog number 47628k equity members entered into a lease agreement in which they signed as both lessors and lessees your equity members are receiving lease payments as owners of the facility in addition you pay salaries to the equity members’ son and daughter-in-law all the financial transactions are decided by your equity members there is no oversight or outside control to ensure that these transactions are made at arms length or in your best interest as opposed to the best interest of your equity members accordingly you are operated for the personal interests of your equity members sec_501 of the code provides that no part of net_earnings shall inure to the benefit of any private shareholder since your income inures to your equity members and their family via return_of_capital contributions lease payments and salaries you do not qualify for exemption under sec_501 of the code lack of social activities or commingling among your members organizations failing to meet this commingling requirement have to be operated for the purposes described in sec_501 of the code an organization must have an established membership of individuals who meet to make personal contacts and promote fellowship the commingling of the members must play a material part in the life of a tax exempt social_club as required by revrul_58_589 and supra been denied exemption chattanooga automobile club v commissioner warren automobile club inc v commissioner supra and keystone automobile club v commissioner supra at last count you had u members yet your facility can only accommodate v people this is direct evidence that members cannot be regularly comingling as your facility cannot physically accommodate their being in the same location there is no common interest among your members and your social activities are only incidental to your overall activities you conduct social activities only once a month while your dining room remains open seven days a week have a facility to accommodate all of your members and your social meetings are a relatively small part of your total activities commingling is not a material part of the life of your club primarily providing services by operating a dining room you are providing services and do not have significant commingling among your members like the organization described in revrul_69_635 supra you are because you do not you receive more than thirty-five percent of your income from outside a valid membership because your transactions with social members are actually transactions with the general_public for the reasons described above you do not receive at least of your income from members as required by public law further you have reported all of the income from your dining room as unrelated_business_income rather than income from members accordingly you do not meet the income requirements for organizations exempt under sec_501 of the code letter cg catalog number 47628k application of c law you are not operated primarily for the promotion of social welfare and otherwise fail to qualify under sec_501 of the code although you distribute newsletters and hold monthly lectures you operate your dining room seven days a week the operation of your dining room is clearly your primary activity similar to the organization described in revrul_68_46 above thus while your newsletter and civil liberty lectures may qualify as promoting social welfare under sec_501 of the code you do not qualify for recognition of exemption under sec_501 of the code because your primary activity is not promoting social welfare but rather operating a dining room sec_1_501_c_4_-1 provides that organizations carrying on a business with the general_public in a manner similar to organizations which are operated for profit are not operated primarily for the promotion of social welfare as described in the c application of law section above your primary activity is transacting business with the general_public by selling food in your dining room accordingly you do not qualify for recognition of exemption from federal_income_tax under section further the net_earnings of organizations qualifying for exemption from federal_income_tax under sec_501 of the code must be devoted exclusively to charitable educational or recreational purposes you explained that upon your dissolution your remaining assets will be distributed to your equity members after your liabilities are satisfied thus your net_earnings are not devoted exclusively to charitable educational or recreational purposes as required by sec_501 of the code and you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code conclusion based on the information provided we conclude that you are not operated for pleasure recreation or other nonprofitable purposes described in sec_501 of the internal_revenue_code any such activities that you engage in are merely incidental to the furtherance of your purpose of selling food to the general_public further you are organized for the private benefit of your equity members and do not meet the membership income and commingling requirements for organizations qualifying for exemption from federal_income_tax under sec_501 of the code accordingly you do not qualify for recognition of exemption under sec_501 of the internal_revenue_code in addition we conclude that you are not primarily operated for the promotion of social welfare as described in sec_501 of the code your primary activity is to engage in the business of selling food to the general_public accordingly you do not letter cg catalog number 47628k qualify for recognition of exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include a n o r n o d the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already letter cg catalog number 47628k done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
